Citation Nr: 1127138	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted for the claimed disorder.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for lupus and, if so, whether service connection is warranted for the claimed disorder.

3. Entitlement to a temporary total evaluation based on hospitalization and treatment for a service-connected disability in excess of 21 days.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Decision Review Officer (DRO) at a December 2006 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for PTSD and lupus and entitlement to a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1. An October 2002 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of her appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the October 2002 rating decision is not cumulative of the evidence of record at the time of the October 2002 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A May 2001 rating decision denied the Veteran's claim of entitlement to service connection for lupus.  The Veteran was notified of her appellate rights, but did not complete an appeal of the rating decision.

4. Evidence received since the May 2001 rating decision is not cumulative of the evidence of record at the time of the May 2001 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for lupus and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The October 2002 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the October 2002 rating decision in connection with the Veteran's claim of entitlement to service connection for PTSD is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The May 2001 rating decision which denied the Veteran's claim of entitlement to service connection for lupus is final.  38 U.S.C.A. § 7105(c) (West 2002).

4. Evidence received since the May 2001 rating decision in connection with the Veteran's claim of entitlement to service connection for lupus is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the issue of whether new and material evidence has been submitted has been resolved in the Veteran's favor, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

Analysis

The RO initially denied the Veteran's claim of service connection for lupus in May 2001 and her claim of service connection for PTSD in October 2002.  In each decision, the RO considered service treatment records and VA treatment records.  The RO determined that service connection for PTSD was not warranted because the evidence did not verify an in-service stressor.  In addition, the RO determined that service connection for lupus was not warranted, and there was no evidence of an etiological relationship between the Veteran's current disorder and her active service.  The Veteran was notified of these decisions but did not complete an appeal with respect to either the May 2001 or October 2002 rating decisions.  Thus, both are final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002). Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the Veteran filed her claim seeking to reopen in March 2003, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2001 and October 2002 RO decisions include VA and private treatment records, numerous statements from the Veteran, including an account of asserted in-service stressors and the transcript of a December 2006 DRO hearing.  Significantly, the Veteran provided a lengthy account of her asserted in-service stressors, including military sexual trauma.  In addition, the Veteran submitted a statement from her former husband describing her mood and behavior throughout their marriage.  Furthermore, the Veteran testified at the December 2006 DRO hearing that her VA physician told her lupus could have been the cause of a miscarriage she suffered in service.  

The Board concludes that the lay statements and DRO hearing testimony associated with the claims file since the last prior denials of service connection are new and material with respect to the issues of service connection for PTSD and lupus.  They were not previously of record at the time of the May 2001 and October 2002 rating decisions.  They are not cumulative of prior records because they provide support of in-service stressors for PTSD and an asserted etiological opinion for lupus.  Previously, the record contained no such evidence.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  These statements and reports, presumed credible for the purpose of reopening a previously denied claim (see Justus, supra), bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims.  Consequently, the Veteran's claims of entitlement to service connection for PTSD and lupus are reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for lupus is reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, the Board has determined the Veteran submitted new and material evidence sufficient to reopen claims of service connection for PTSD and lupus.  However, for the reasons discussed below, additional development is necessary with respect to these issues prior to adjudication on the merits.

With respect to the Veteran's claim of service connection for PTSD, the Board notes that the Veteran was not provided sufficient notice regarding what evidence might help verify her claimed in-service personal assault.  According to 38 C.F.R. § 3.304(f)(3) (2010), VA will not deny a PTSD claim that is based upon an in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and then allowing her the opportunity to furnish this type of evidence or to advise VA of the potential sources of such evidence.

Since the Veteran's claimed stressor alleges personal trauma, the Board notes that in Patton v. West, 12 Vet. App. 272, 278 (1999), the United States Court of Appeals for Veterans Claims (Court) specified that there are special evidentiary procedures for PTSD claims based on personal assault.  See VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

The Board notes that these "other types of evidence" may corroborate her account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault.

In light of the Veteran's claimed stressors, and the regulatory provisions discussed above, the Board finds that the Veteran should be provided a VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether her currently diagnosed PTSD is etiologically related to this, or any other verified in-service stressor(s).  An opinion should also be obtained regarding any relationship between service and any other current psychiatric diagnosis.

With respect to the Veteran's service connection claim for lupus, the Board notes the Veteran testified at the December 2006 DRO hearing that her VA physician told her lupus may have been the cause of her miscarriage in service.  See December 2006 DRO hearing transcript.  The Board notes that the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  However, the Board is also mindful that the Veteran is competent to report a diagnosis or etiology that is later confirmed by clinical findings.  See generally Davidson v. Shinseki, 581 F.3d 1313 (2009).  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, while the Veteran's statement that she was told by a physician her lupus may date to her active service is not sufficient to support a finding of service connection, it does serve as an "indication" of a nexus between the Veteran's currently diagnosed lupus and her active service sufficient to afford the Veteran a VA examination.  See McLendon, supra.  

In addition, the Board observes the record indicates the Veteran was hospitalized at Rebsamin Memorial Hospital in Jacksonville, Arkansas, while in service (see, e.g., January 1978 Report of Medical History.  However, records related to such treatment have not been associated with the claims file.  As such, on remand, the AOJ should attempt to obtain these records.

Finally, the Veteran's claim for a temporary total evaluation is impacted by the outcome of her claim for service connection for PTSD, and therefore, the temporary total evaluation claim is inextricably intertwined with the service connection claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the temporary total evaluation claim is "inextricably intertwined" with the service connection claims, it must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice which details the potential sources of evidence that might help to verify her claimed personal assault stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).

2. Contact the Veteran and request that she provide information as to all inpatient and outpatient clinical treatment she received during active service, including approximate dates and locations of such treatment, and to provide the appropriate medical release.  The AOJ should specifically request a medical release for Rebsamin Memorial Hospital for treatment provided in July 1976.  Upon receipt of the requested information, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to the Veteran's treatment for incorporation into the record.

3. Following the above, schedule the Veteran for a VA mental disorders examination to determine the existence and etiology of any disorder found, to include PTSD.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service.  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record relative to the issue of PTSD.

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  The report of the examination should be associated with the Veteran's claims folder.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lupus.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently manifested lupus is etiologically related to the Veteran's active service.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth. The report of the VA examination should be associated with the Veteran's claims folder.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD, and service connection for lupus, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


